FEW, C.J.,
dissenting.
I believe the circuit judge’s decision should be affirmed in accordance with the well-established rule that “[a] trial judge’s rulings on discovery matters will not be disturbed by an appellate court absent a clear abuse of discretion.” Hollman v. Woolfson, 384 S.C. 571, 577, 683 S.E.2d 495, 498 (2009); see also Arthur v. Sexton Dental Clinic, 368 S.C. 326, 333, 628 S.E.2d 894, 898 (Ct.App.2006). In my opinion, the circuit judge committed no error of law, and his ruling is supported by the facts. He therefore ruled within his discretion. Arthur, 368 S.C. at 333, 628 S.E.2d at 898 (“An abuse of discretion occurs when the trial court’s ruling is based on an error of law or, when grounded in factual conclusions, is without evidentiary support.”). I respectfully dissent.
Rule 26(b)(4)(C), SCRCP, provides that “unless the court determines otherwise for good cause shown, ... the party seeking discovery shall pay the expert a reasonable fee for time and expenses spent in travel____” The rule requires the circuit court to consider: (1) whether the party opposing payment has shown “good cause,” and (2) what is “reasonable,” and grants the court discretion to fairly allocate the costs of expert discovery based on the circuit judge’s determination of good cause and reasonableness.13
*452The circuit judge did that in this case. Two key facts support his ruling. First, the Department asserted and Appellants conceded that the only reason the deposition took place in South Carolina was the expert unilaterally and without explanation refused to do the deposition over the telephone, insisting instead that he be paid to travel here. At the initial hearing before the circuit court, the judge asked Appellants’ lawyer: “What benefit would you have making him come to South Carolina?” The lawyer’s answer was simply that “I didn’t really have a dog in that fight” and “I had no way to force my expert to do it by phone.” Neither statement is true. The lawyer, not the expert, is in charge of the case. Appellants’ lawyer was unable to give any reason related to her client’s case that the expert needed to travel to South Carolina for the deposition. The only reason given was the expert’s unsubstantiated personal preference.
Second, the Department’s lawyer stated to the circuit judge at the initial hearing that the expert “indicated to me that he was here not only on this case but also in connection with another case that he had been retained for.” Appellants’ lawyer did not respond to refute that assertion.14 At the hearing on Appellants’ motion for reconsideration, the Department’s lawyer stated: “Mr. Scherocman told me that he had discussed [the other case] in South Carolina with [Appellants’ lawyer’s] partner.” Appellants’ lawyer then conceded the accusation was true, stating: “He just happened to do that while he was there. It wasn’t like he came specifically for that. He just happened to talk to him while he was there, Your Honor.” The circuit judge immediately denied the motion for reconsideration.
*453At the initial hearing on Appellants’ motion, the judge stated “I’m not inclined to grant the travel given the facts and circumstances of this case.” The written order indicates the expert’s refusal to participate by telephone is the primary circumstance the judge considered. However, the judge went beyond the simple refusal by the expert and considered the reasons for the refusal. He considered that Appellants’ lawyer could offer no valid reason for the expert’s refusal, and that the Department’s lawyer demonstrated an invalid reason. This second point is critical. When the circuit judge denied the motion for reconsideration, he had before him information that the expert had insisted on travelling to South Carolina, at least in part, so that he could work on another, unrelated case while he was here. This obviously resulted in a financial benefit to both the expert and to Appellants’ lawyer’s firm; both received the benefit of the expert’s consult on the other case without having to bear the cost of the expert’s travel. Under these circumstances, there are facts to support the circuit judge’s consideration of good cause and what is reasonable, and thus his determination of how to fairly allocate the expert’s expenses.
The circuit judge also committed no error of law. In the beginning of its analysis, the majority states “the circuit court’s award fails to give effect to both Rules 26(b)(4)(C) and 30(b)(7) and unduly burdens Appellants with costs the Department should pay.” This statement does not describe an error of law. Moreover, the analysis of Rule 30(b)(7) is misplaced. Rule 30(b)(7) does nothing more than permit a deposition to be taken by telephone upon agreement or court order. Rule 30(b)(7), SCRCP notes (“This section permits a deposition by telephone. Although such a deposition is permissible under present rules, this section makes the procedure explicit.”). The text of the rule specifically acknowledges its relationship with four other rules of civil procedure, but does not mention Rule 26(b)(4)(C).15 Rule 30(b)(7) has nothing to do with a circuit court’s determination of good cause and what is reasonable and fair under Rule 26(b)(4)(C).
*454I am concerned that the majority’s holding that the two rules must be read together conflicts with the practical reality of litigation, and places a tool for abuse into the hands of obstructive lawyers. Plans to depose out-of-state experts are frequently made or revised at the last minute — even days before trial. Requiring lawyers who wish to conduct the deposition by phone to get a court order beforehand or face the payment of an unreasonable expense is likely to encourage abuse and delay trials. It is a common and acceptable occurrence in modern litigation, for example, that an expert’s opinion will change slightly or even substantially in the weeks before trial. Lawyers often conduct follow-up depositions by telephone in order to explore these revised opinions and the new or refined evidence upon which they are based. A party seeking to gain a tactical advantage might insist the expert travel to South Carolina for this follow-up despite no legitimate reason for the travel. The approach taken by the majority would require the opposing party to get a court order for a telephone deposition or pay the travel expenses of the expert, regardless of whether the travel is justified. In the weeks before trial it may be difficult or even impossible to schedule a hearing before a circuit judge on such short notice. Knowing this, an obstructionist party may raise the telephone issue in such a manner as to force an opposing party to make a difficult choice on how, or whether, to proceed with a deposition.
In most cases, the circuit court will find at least some of an expert’s “expenses spent in travel” to be reasonable. In all cases that decision should be made by a circuit judge, not by this court. In those relatively rare situations in which a circuit judge gives sound reasons for finding that none of the expert’s travel expenses are reasonable, as the circuit judge did here, the decision should be upheld.
I would affirm.

. See 8A Charles Alan Wright, Arthur R. Miller & Richard L. Marcus, Federal Practice & Procedure: Civil § 2034 (3d ed.2010) (stating the comparable federal rule "seeks a fair allocation of expert expenses between the retaining party and the one seeking discovery.”). Rule 26(b)(4), SCRCP, is "based on the comparable Federal Rule.” Rule 26(b)(4), SCRCP notes. The federal rule provides: "Unless manifest injustice would result, the court must require that the party seeking *452discovery: (1) pay the expert a reasonable fee for time spent in responding to discovery under Rule 26(b)(4)(A)....” Rule 26(b)(4)(E), Fed.R.Civ.P. The South Carolina rule originally incorporated the "manifest injustice” standard, but was amended in 1986, replacing manifest injustice with "good cause.” Rule 26(b)(4), SCRCP notes to 1986 Amendment. Thus, the federal rule allows even less discretion to the trial judge than the South Carolina rule.


. The bill submitted by the expert supports this assertion, as it includes plane fare after the deposition from Myrtle Beach to Atlanta, not back to Cincinnati.


. Rule 30(b)(7), SCRCP ("For the purposes of this rule and Rules 28(a), 37(a)(1), 37(b)(1) and 45(d),....”).